  CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 1 of 26



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA


In re: CenturyLink Sales Practices
and Securities Litigation

This document relates to ALL
ACTIONS, including:
                                     Case No. 0:17-md-02795-MJD-KMM
17-2832, 17-4613, 17-4614,
17-4615, 17-4616, 17-4617,
17-4618, 17-4619, 17-4622,
17-4943, 17-4944, 17-4945,
17-4947, 17-5046, 18-1562,
18-1572, 18-1565, 18-1573


         ARBITRATION CLAIMANTS’ MEMORANDUM OF LAW
      IN OPPOSITION TO CENTURYLINK’S MOTION TO ENFORCE
                 PRELIMINARY APPROVAL ORDER
     CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 2 of 26



                                              TABLE OF CONTENTS


Introduction ..................................................................................................................... 1
     I. Piper Requires This Court To Immediately Opt Out Arbitration
        Claimants Who Wish To Arbitrate Their Claims Against CenturyLink ................. 4
     II. CenturyLink’s Insistence On Individual Signatures From Each
         Arbitration Claimant Violates Piper And The FAA, And Is Unnecessary
         When Counsel Have Been Retained To Act On Arbitration Claimants’
         Behalf ................................................................................................................. 10
     III. CenturyLink’s Insistence That Arbitration Claimants Provide Their Account
          Numbers Or Identification Numbers Violates Piper And The FAA, And Is
          Unnecessary To Process An Opt-Out Request..................................................... 16
     IV. The Proposed Settlement Violates The Rules Enabling Act By Depriving
         Arbitration Claimants Of Their Substantive Right To Arbitrate Without
         Obtaining Their Affirmative Consent .................................................................. 20
     V. Arbitration Claimants Are Not Asking The Court To “Amend” Or
        “Reconsider” Its Preliminary-Approval Order ..................................................... 21
Conclusion .................................................................................................................... 22




                                                                 i
     CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 3 of 26



                                           TABLE OF AUTHORITIES

CASES                                                                                                                PAGE(s)

Anheuser-Busch, Inc. v. Local Union No. 744, Int’l Bhd. of Teamsters,
   280 F.3d 1133 (7th Cir. 2002) .................................................................................... 8

AT&T Mobility LLC v. Concepcion,
  563 U.S. 333 (2011) ................................................................................................. 18

Close v. Sotheby’s, Inc.,
   909 F.3d 1204 (9th Cir. 2018) .................................................................................. 21

De Leon v. Bank of Am.,
   No. 6:09-CV-1251-ORL-28, 2012 WL 2568142 (M.D. Fla. Apr. 20,
   2012) ........................................................................................................................ 19

Galloway v. Kan. City Landsmen, LLC,
   No. 4:11-1020-CV-W-DGK, 2012 WL 4862833 (W.D. Mo. Oct. 12,
   2012) ........................................................................................................................ 19

In re Gen. Am. Life Ins. Co. Sales Practices Litig.,
    268 F.3d 627 (8th Cir. 2001), vacated on other grounds sub nom.
    Henderson v. Gen. Am. Life Ins. Co., 536 U.S. 919 (2002) ....................................2, 15

Hanlon v. Chrysler Corp.,
  150 F.3d 1011 (9th Cir. 1998) .................................................................................. 12

In re Hyundai & Kia Fuel Econ. Litig.,
    926 F.3d 539 (9th Cir. 2019) .................................................................................... 12

In re Nat’l Football League Players’ Concussion Injury Litig.,
    No. 2:12-md-02323-AB, 2019 WL 95917 (E.D. Pa. Jan. 3, 2019) ............................ 12

In re Piper Funds, Inc., Institutional Gov’t Income Portfolio Litig.,
    71 F.3d 298 (8th Cir. 1995) ................................................................................passim

Rucho v. Common Cause,
   139 S. Ct. 2484 (2019) ............................................................................................... 8

Sharp Farms v. Speaks,
   917 F.3d 276 (4th Cir. 2019) .................................................................................... 12

In re Zurn Pex Plumbing Prods. Liab. Litig.,
    No. 08-MDL-1958 ADM/AJB, 2012 WL 5055810 (D. Minn. Oct. 18,
    2012) ................................................................................................................... 11, 12


                                                                ii
     CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 4 of 26



STATUTES

9 U.S.C. § 1 ................................................................................................................... 20

28 U.S.C. § 2072(b) ....................................................................................................... 20

RULES

Fed. R. Civ. P. 23 ............................................................................................... 2, 4, 7, 20

Fed. R. Civ. P. 23(c)(2)........................................................................................... 4, 6, 14

Fed. R. Civ. P. 8(b)(6) ..................................................................................................... 9

OTHER AUTHORITIES

Jonathan F. Mitchell, The Writ-of-Erasure Fallacy, 104 VA. L. REV. 933,
   953 (2018) ................................................................................................................ 21

Paul N. Cox, Reflections on Ex Ante Compensation and Diversification of
   Risk As Fairness Justifications for Limiting Fiduciary Obligations of
   Corporate Officers, Directors, and Controlling Shareholders, 60 TEMP.
   L.Q. 47, 90 (1987) ..................................................................................................... 8

4 Phillip Areeda & Donald F. Turner, Antitrust Law 21 (1980)........................................ 8




                                                               iii
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 5 of 26



                                 INTRODUCTION
     On April 7, 2020, Keller Lenkner LLC submitted a letter informing the Court

that 1,933 of its clients (the “Arbitration Claimants”) had exercised their due process
right to opt out of the proposed class settlement. ECF No. 631. The letter also

informed the Court that these individuals have a statutory and contractual right to

arbitrate their claims with CenturyLink, and that they are opting out to preserve

those rights to arbitrate. See id. The letter included a spreadsheet that provides the
names, addresses, phone numbers, and e-mail addresses of each of these individuals.

ECF No. 631-1.

     Referring to this letter as a “mass opt out,” CenturyLink insists that the Court
should disregard the wishes of the Arbitration Claimants and leave each of these

1,933 individuals in the class . But contrary to CenturyLink’s rhetoric, each

Arbitration Claimant made an individual choice that she did not want to participate

in the class. And that choice was fully informed. Specifically, every Arbitration

Claimant was included in the Court-approved class notice process. CenturyLink

believes this process sufficiently informs class members that their legal rights can

be released entirely, even if a class member takes no action at all and receives no

compensation in exchange; it follows a fortiori that the Court-approved notice
process provides sufficient notice to Arbitration Claimants. Moreover, every
Arbitration Claimant was directly provided the Court-approved class notice in the

very first communication from Keller Lenkner. And every Arbitration Claimant
received the frank advice of their counsel, whom they individually retained to

represent their interest with regard to claims covered by the proposed settlement.

     In short, the Arbitration Claimants have made a fully informed and individual
decision to opt out of the class settlement. Indeed, while counsel for class plaintiffs



                                          1
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 6 of 26



has not hesitated to criticize Arbitration Claimants’ counsel in other respects, they
agree on this point. ECF No. 675 at 4–6. Rule 23 provides no basis to override

Arbitration Claimants’ informed, individual choices and force them to be members
of a class against their established wishes. CenturyLink’s contrary stance is
incompatible with In re Piper Funds, Inc., Institutional Gov’t Income Portfolio

Litig., 71 F.3d 298 (8th Cir. 1995) and the Federal Arbitration Act (“FAA”), which
hold that courts should immediately honor opt-out requests submitted by counsel on
behalf of class members who wish to arbitrate their claims. See id. at 303–04. And

even apart from Piper and the FAA, this Court has inherent authority to recognize

the opt-outs where it concludes that doing so is in the interests of justice. See In re

Gen. Am. Life Ins. Co. Sales Practices Litig., 268 F.3d 627, 635 (8th Cir. 2001),

vacated on other grounds sub nom. Henderson v. Gen. Am. Life Ins. Co., 536 U.S.
919 (2002).

     Both controlling authority and the interests of justice call for recognizing

Arbitration Claimants’ opt outs, and CenturyLink’s contrary arguments are
unavailing. First, there is no basis for demanding that Arbitration Claimants submit

an individual signature in order to opt out. CenturyLink has not disputed that the

Arbitration Claimants have individually retained counsel to represent their interests.

And each Arbitration Claimant made an individual, affirmative statement to counsel
that she wishes to be excluded from the class. Just as CenturyLink’s counsel is

permitted to act on behalf of CenturyLink in this Court, Arbitration Claimants

should be treated similarly. Counsel for class plaintiffs agree on this point. ECF No.
675 at 2–4.




                                          2
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 7 of 26



     Second, CenturyLink’s insistence that each Arbitration Claimant provide her
“CenturyLink account number” or her “unique identification number assigned by

the Settlement Administrator,” ECF No. 656 at 4, is an artificial and unnecessary
barrier that should not interfere with a claimant’s unambiguous right to opt out. The
purpose of opting out is to avoid the consequences of a judgment in a proceeding

the party did not initiate or control. That should require nothing more than
identifying information and a manifestation of intent. Each Arbitration Claimant has
been uniquely identified by name, address, phone number, and email address, which

sufficiently allows him to be accurately excluded from the class. Every class

member who submits a claim to the settlement administrator will have her account

identified and her claims released. And every class member who fails to opt out of

the settlement will have her claims released regardless of any information about
their account. CenturyLink is all too happy to have the claims associated with

countless accounts released even if CenturyLink does not possess current contact

information for, and never provides actual notice to, the class members. And no
doubt CenturyLink will assert res judicata over any future claim brought by a

claimant who does not opt out, regardless of whether that claimant provides an

account number or unique identification number. Fairness demands that it should be

as easy for a claimant to exercise her right to opt out of the class as it will be for
CenturyLink to extinguish her future claim if she fails to do so.

     Finally, it should not be lost on the Court that CenturyLink does not have (and

should not be expected to have) any genuine interest in maximizing the amount of
compensation that the Arbitration Claimants will receive for their claims. To the

contrary, CenturyLink’s interest is in ensuring that the settlement sum it has agreed




                                          3
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 8 of 26



upon will result in as many class members as possible releasing their claims. There
is nothing necessarily improper about CenturyLink’s desire to further its economic

interests. But it is improper for CenturyLink—while claiming that it is concerned
about the interests of Arbitration Claimants—to ask this Court to disregard the
relationship between Arbitration Claimants and their individually retained counsel

and to erect unlawful and unjustified roadblocks to Arbitration Claimants retaining
their legal rights. That is doubly true where CenturyLink’s arbitration agreement has
promised each Arbitration Claimant that she will not have to deal with the hurdles

and complexity inherent in the administration of a class action. And it is triply true

where CenturyLink has told this Court that it could enjoin Arbitration Claimants

from pursuing arbitration because Arbitration Claimants retain the unimpeded

ability to pursue arbitration simply by opting out of the class. Rule 23 creates a
procedure for resolving the claims of individuals who have chosen to participate in

a class (or who, for the sake of expediency, are at least deemed to have made such

a choice). Neither due process nor basic fairness supports CenturyLink’s attempt to
dragoon into this proceeding individuals who have made a clear and informed

choice not to participate in it.

I.     Piper Requires This Court To Immediately Opt Out Arbitration
       Claimants Who Wish To Arbitrate Their Claims Against CenturyLink
     The holding of Piper is clear: When an absent class member is represented by

separate counsel and informs the Court that she wishes to arbitrate his claims, the

Court should allow that absent class member to opt out — even if the class member
seeks to opt out outside the formal notice process adopted by the court under Rule

23(c)(2). See Piper, 71 F.3d at 304. To deny an opt out when a class member asserts

her right to arbitrate is an abuse of discretion and a violation of the FAA.



                                          4
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 9 of 26



     The Piper Court explained:

       [T]he unique question presented is whether an unwilling class
       member’s right to arbitrate may be held hostage in this manner to the
       class action settlement process.

       We have no quarrel with the usual practice of not allowing class
       members to opt out until after the formal Rule 23(c)(2) notice to the
       class. That practice is administratively efficient, and it helps the court
       ensure that class members make informed decisions whether to opt
       out. However, the usual practice is not appropriate in this case.
       Although the court supervising a class action has wide discretion to
       control a class action, including the opt-out process, that discretion
       must be exercised consistent with the policies and principles of the
       FAA when a class member with an immediate right to arbitrate its
       claim seeks to opt out.

       In this case, by its March 2, 1995, letter to the district court, Park
       Nicollet made an unrefuted showing that it (i) was represented by
       separate counsel; (ii) had a contractual right to arbitrate any claim
       encompassed by the class action; (iii) had submitted a claim to the
       NASD along with a declaration under § 12(d)(2) of the NASD Code
       that it elected not to participate in the class action; and (iv) now
       elected irrevocably to opt out of the class action. In our view, proper
       regard for the FAA required that the court promptly take one of three
       actions: it could stay the class action while Park Nicollet’s claim is
       arbitrated; it could deny the request to opt out (for example, because
       Park Nicollet’s arbitration claim is not arbitrable or its request to opt
       out was too late); or it could grant the request to opt out, in which case
       Park Nicollet’s motion to stay the class action becomes moot. The
       district court did not stay the class action, and it is conceded that Park
       Nicollet is entitled to opt out. In these circumstances, the court abused
       its discretion in refusing to enter an order excluding Park Nicollet
       from the class.
Piper, 71 F.3d at 304 (emphasis added). Piper holds that the statutory right to

arbitrate must be respected notwithstanding any process that the Court or the parties

may have established for handling opt-out requests. See id. (rejecting the notion that

“an unwilling class member’s right to arbitrate” may be “held hostage . . . to the



                                           5
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 10 of 26



class action settlement process”). It does not matter whether a preliminary-approval
order or a proposed class settlement requires opt outs to wait until formal notice has

issued under Rule 23(c)(2). And it does not matter whether a preliminary-approval
order or a proposed class settlement requires opt outs to include a client signature
or a CenturyLink account number. Court-approved procedural requirements cannot

be used to deny opt-out requests from class members who assert their right to
arbitrate under the FAA.
     CenturyLink eventually gets around to acknowledging the holding of Piper,

ECF No. 656 at 15–16, but tries to escape it by offering a host of factual distinctions

that are not relevant or material to the analysis or holding of that case.1 First,

CenturyLink tries to avoid Piper by observing that Park Nicollet “was a

sophisticated, institutional investor with its own separate counsel and a multi-
million dollar claim.” ECF No. 656 at 15. Piper’s holding, however, did not in any

way turn on the sophistication of Park Nicollet or the size of its claim. Piper’s

holding was based on the fact that Park Nicollet had a right to arbitrate that was
protected by the FAA, and the FAA protects the rights of all parties to an arbitration

agreement, regardless of whether they are “sophisticated,” and regardless of

whether they have a large or small claim.

     CenturyLink also tries to distinguish Piper by claiming that its holding is
limited to class members with an “immediate” right to arbitrate. ECF No. 656 at 15–

16; see also Piper, 71 F.3d at 304. CenturyLink appears to mean that, because its

contract requires parties to provide notice of a claim 60 days before filing their


1. CenturyLink also states that “the Court has already rejected this argument.”
   ECF No. 656 at 15. But no class member had previously attempted to opt out
   of the class, so it is difficult to see how the Court’s prior order reached this issue.


                                            6
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 11 of 26



demand, CenturyLink customers can be required to participate in a class settlement
process, even if a party who was not required to wait 60 days to file their demand

could not be required to do so. As a threshold matter, the overwhelming majority of
Arbitration Claimants have an “immediate” right to arbitrate, because they have
provided the 60-day notice required by the arbitration contract. See, e.g., Keller

Decl. ¶¶ 5–6, ECF No. 599. But in all events, CenturyLink’s distinction is
inconsistent with the logic of Piper. Piper did not require that Park Nicollet’s opt
out should be recognized simply because a failure to do so would cause delay; rather

Piper reasoned that Rule 23 cannot be used to add additional hurdles to a party

exercising her rights under the FAA. Piper, 71 F.3d at 304. And it would be perverse

if CenturyLink’s imposition of a 60-day waiting period before a party can pursue

arbitration means that it can impose further obstacles to a party pursuing arbitration
as part a class proceeding that is expressly prohibited by the arbitration agreement.

     CenturyLink also claims that Piper does not apply because Arbitration

Claimants need “heightened procedural protections” that prevent them from opting
out with a letter from counsel — even though Park Nicollet was allowed to opt out

in the exact same manner. ECF No. 656 at 15. But CenturyLink never establishes

what Arbitration Claimants need “protection” from. It is CenturyLink that is

attempting to strip them of their statutory and contractual rights to arbitrate without
their consent. It is CenturyLink that is attempting to force Arbitration Claimants to

accept a class settlement that pays them less than they believe they can obtain in

individualized arbitration proceedings. And it is CenturyLink that is subverting the
attorney–client relationship between Arbitration Claimants and their individually-

retained counsel, by negotiating a class settlement with class counsel even though




                                          7
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 12 of 26



these clients had retained Keller Lenkner to arbitrate their claims before the class-
action settlement was signed, let alone approved. It takes considerable chutzpah for

CenturyLink to pose as the guardian and protector of Arbitration Claimants when
its economic interest is directly adverse to the interest of Arbitration Claimants and
it is determined to eliminate their statutory and contractual rights to arbitrate,

undermine the representation of their chosen attorneys, and place procedural
obstacles in the path of those who exercise their due process right to opt out of the
class settlement. Arbitration Claimants need “protections” from CenturyLink’s

attempt to force them into a settlement they do not want to participate in, not from

their own attorneys — who are attempting to secure a better deal for them than what

CenturyLink is offering in this class settlement.

     Relatedly, CenturyLink tries to get around Piper by claiming that this case
raises “substantial fairness concerns that were not at issue” in the Piper litigation —

although CenturyLink never bothers to explain what it means by the word

“fairness.”2 ECF No. 656 at 15. But it is hard to understand what could be “fair”
about allowing CenturyLink to breach its contractual obligations to arbitrate on a

massive scale, and then tell Arbitration Claimants that they must submit


2. See Rucho v. Common Cause, 139 S. Ct. 2484, 2499–2500 (2019) (“‘Fairness’
   does not seem to us a judicially manageable standard.” (citation and internal
   quotation marks omitted)); 4 Phillip Areeda & Donald F. Turner, Antitrust Law
   21 (1980) (“‘[F]airness’ is a vagrant claim applied to any value that one happens
   to favor.”); Paul N. Cox, Reflections on Ex Ante Compensation and
   Diversification of Risk As Fairness Justifications for Limiting Fiduciary
   Obligations of Corporate Officers, Directors, and Controlling Shareholders, 60
   TEMP. L.Q. 47, 90 (1987) (“[F]airness is an empty concept given meaning only
   by reference to conceptions outside fairness.”); see also Anheuser-Busch, Inc.
   v. Local Union No. 744, Int’l Bhd. of Teamsters, 280 F.3d 1133, 1148 (7th Cir.
   2002) (Easterbrook, J., dissenting) (“Avoiding the ‘f’ word in both
   contemplation and exposition promotes clear thought and accurate decision.”).


                                           8
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 13 of 26



individualized signatures to preserve the contractual terms that CenturyLink had
agreed to. Nor is there anything “fair” about allowing CenturyLink to put mandatory

arbitration clauses in its contracts, but then back out of those contracts as soon as it
discovers that a class-action settlement is more attractive than the prospect of paying
for individual arbitrations. CenturyLink may regret its decision to mandate

individualized arbitration proceedings in the contracts with its customers — and it
never foresaw the possibility that thousands of customers that it wronged would
retain counsel to arbitrate their claims. But there are no “fairness concerns” with

enforcing the terms of a contract that CenturyLink agreed to but now regrets. The

only “fairness concerns” in this case arise from CenturyLink’s efforts to escape its

contractual obligations and subvert the statutory commands of the FAA.

     Finally, CenturyLink complains that counsel has not submitted copies of each
of its clients’ arbitration agreements with CenturyLink. ECF No. 656 at 16

(“Keller’s clients have not provided proof that each one has an arbitration client with

CenturyLink.”). But tellingly, CenturyLink never denies that it has arbitration
contracts with Arbitration Claimants. And it has refused counsel’s repeated requests

to identify any individual clients of Keller Lenkner whom it contends are not subject

to an arbitration agreement. Declaration of Warren Postman (“Postman Decl.”) ¶¶

7–8. Because CenturyLink has not actually disputed the existence of the arbitration
agreements between the parties, there is no need for Arbitration Claimants to submit

additional “proof” before opting out of the class. Cf. FED. R. CIV. P. 8(b)(6) (“An

allegation— other than one relating to the amount of damages— is admitted if a
responsive pleading is required and the allegation is not denied.”). Piper holds that

this Court should honor the Arbitration Claimants’ opt-out letter— regardless of




                                           9
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 14 of 26



whether it comports with the specific opt-out procedures described in the proposed
settlement or preliminary-approval order. As in Piper, it is uncontested that

Arbitration Claimants:

       (i) are represented by separate counsel;

       (ii) are parties to a contract that gave them a right to arbitrate any claim
       encompassed by the class action and to avoid the complexities and
       burdens of class proceedings;

       (iii) have asserted their intent to arbitrate their claims rather than
       participate in the class action; and

       (iv) have individually elected to opt out of the class action and
       proposed settlement.
Piper, 71 F.3d at 304. Arbitration Claimants are entitled to immediately opt out and

arbitrate their claims just as Park Nicollet was. And procedural roadblocks to their

doing so is a violation of the FAA.

II.    CenturyLink’s Insistence On Individual Signatures From Each
       Arbitration Claimant Violates Piper And The FAA, And Is Unnecessary
       When Counsel Have Been Retained To Act On Arbitration Claimants’
       Behalf
      CenturyLink argues that each Arbitration Claimant must provide an

individually signed opt-out form, and that Arbitration Claimants cannot opt out
through counsel by having Keller Lenkner inform the Court of their wishes. ECF

No. 656 at 8–12. CenturyLink derives this requirement from section 6.2 of the

proposed settlement, but Piper makes clear that class members who opt out under
the FAA do not need to comply with opt-out procedures imposed by the parties’

settlement agreement. See Piper, 71 F.3d at 304 (“an unwilling class member’s right

to arbitrate may [not] be held hostage in this manner to the class action settlement
process”).



                                           10
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 15 of 26



     Remarkably, CenturyLink appears to suggest that the Fourteenth Amendment’s
Due Process Clause— which in fact requires that absent class members be freely

allowed to opt out of a class— somehow limits Arbitration Claimants’ ability to opt
out. ECF No. 656 at 8 (“The specific requirements for opt outs that the Court ordered
here reflect fundamental Due Process concerns in class action litigation.”). But none

of the cases that CenturyLink cites even remotely suggest that the Due Process
Clause forbids absent class members to retain counsel to act on their behalf — or
that the Due Process Clause prevents counsel from opting out multiple clients who

have individually chosen to be excluded from the class. The quotation from In re

Zurn Pex Plumbing Prods. Liab. Litig., No. 08-MDL-1958 ADM/AJB, 2012 WL

5055810, at *9 (D. Minn. Oct. 18, 2012),3 is part of a decision analyzing whether

the settlement at issue had sufficient protections to avoid affecting the rights of
absent class members without notice and consent; it does not in any way reflect a

decision that parties should be limited in their ability to opt out of a class. Indeed,

Judge Montgomery’s opinion approved of the settlement procedures in that case
after noting that absent class members had “the right to opt out or appear through

an attorney.” Id. at 10. And In re Nat’l Football League Players’ Concussion Injury

Litig., No. 2:12-md-02323-AB, 2019 WL 95917, at *5 (E.D. Pa. Jan. 3, 2019),

merely rejected the notion that a class member’s decision to opt out of a settlement

3. See In re Zurn Pex Plumbing Prods. Liability Litig., No. 08-MDL-1958
   ADM/AJB, 2012 WL 5055810, at *9 (D. Minn. Oct. 18, 2012) (“The completed
   letter or opt-out form must be signed by the potential Settlement Class member
   having a legal interest in the property being opted out, even if represented by
   counsel. If the Settlement Class member has entered into a written or oral
   agreement to be represented by counsel, the opt-out form must also be signed
   by the attorney. The decision to opt out of a class action settlement is an
   individual decision and may not be made on behalf of a certified or putative
   class or on a mass or representative basis”).


                                          11
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 16 of 26



opted out the claims of his ex-wife, who had never submitted an opt-out form as
required by the terms of the settlement agreement.4 Neither of these cases holds or

even suggests that absent class members cannot retain counsel to opt them out of a
class-action lawsuit, or that counsel is forbidden to opt out multiple clients who have
individually chosen to be excluded.5

     None of the other cases that CenturyLink cites have any relevance to
Arbitration Claimants’ opt-out letter. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1024
(9th Cir. 1998), and In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 565 (9th

Cir. 2019), hold (correctly) that a putative class representative or class counsel who

files a rival class-action lawsuit cannot opt out the members of its proposed class

from the separate class action. Sharp Farms v. Speaks, 917 F.3d 276, 298–99 (4th

Cir. 2019), extended this holding to classes that have already been certified. It is of
course true that a putative or certified class representative — or a lawyer who

purports to represent a putative or certified class — cannot decide to opt out its class

members from a separate class-action lawsuit. The absent class members have never
retained that lawyer, and they never authorized the lawyer or the class representative

4. See In re Nat’l Football League Players’ Concussion Injury Litig., No. 14-1995,
   2019 WL 95917, at *5 (E.D. Pa. Jan. 3, 2019) (“Martin argues that her ex-
   husband, Christopher Martin’s, act of opting out of the Settlement ‘had the
   effect of opting out [Martin’s] claim.’ Pl.’s Opp. at 4-5. This is incorrect. The
   right to opt out of a class action is one that must be exercised individually.
   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1024 (9th Cir. 1998). See also William
   B. Rubenstein, Newberg on Class Actions § 9:49 (5th ed. 2013) (‘The right to
   opt out in a Rule 23(b)(3) class action is considered an individual right.’”).
5. CenturyLink at times appears to suggest that it is problematic that counsel
   notified the Court of its clients’ wishes in a single filing. ECF No. at 8–10. But
   CenturyLink cannot genuinely be suggesting that counsel should remedy this
   by filing 1,933 separate letters instead of a single one, which would be neither
   legally relevant nor a reasonable approach to communicating with the Court.



                                          12
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 17 of 26



to act on their behalf. Allowing a stranger to make the opt-out decision for an absent
class member is a quintessential due-process violation.

     That is not the situation here. Arbitration Claimants have retained Keller
Lenkner to act as their attorney in all CenturyLink–related matters, and Keller
Lenkner is fully authorized to act on their behalf. More importantly, each of the

Arbitration Claimants has affirmatively instructed Keller Lenkner to do so. See
Postman Decl. ¶¶ 3, 6, 8–10.6 CenturyLink’s suggestion that counsel is making the
opt-out decision for its clients without their knowledge or input is baseless and

false.7 Each of these clients has made an individual decision to opt out, and their

6. A substantial number of clients have also indicated that they want to participate
   in the settlement and no longer wish to pursue arbitration. When Keller Lenkner
   receives such a response from a client, it terminates its engagement with that
   client and does not charge that client any fee.

7. CenturyLink has exhibited a regrettable pattern in this case of making assertions
   about the conduct of Keller Lenkner that, at best, it has no factual basis to
   support and, at worst, knows are materially misleading. These inaccurate
   statements will be addressed in more detail in response to CenturyLink’s
   disqualification motion. But counsel will note two illustrative examples here.
   First, CenturyLink repeatedly tells the Court that Keller Lenkner has proposed
   a “mass opt out” and has violated the requirement that opt-out decisions “must
   be made on an individual basis, and not en masse for a multitude of class
   members at once.” ECF No. 656 at 14. But every Arbitration Claimant made an
   affirmative, individual decision to opt out, and because CenturyLink is not a
   party to those attorney-client communications between Arbitration Claimants
   and their counsel, it has no basis to assert otherwise. Postman Decl. ¶¶ 10–11.
   Second, CenturyLink previously submitted materials to this Court asserting that
   Keller Lenkner misleadingly “solicited” class members to retain Keller Lenkner
   without informing them that the parties in this case had already reached a
   settlement. See ECF No. 508 at 7. That was false—Keller Lenkner did not
   conduct advertising for or otherwise solicit any new clients after the parties
   signed a settlement agreement on October 15, 2019. Postman Decl. ¶ 4.
   Moreover, even though undersigned counsel informed CenturyLink’s counsel
   weeks ago that this accusation was false, CenturyLink submitted further fillings
   to this Court that expressly incorporate those allegations without correcting


                                         13
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 18 of 26



decisions must be honored and implemented. Neither the Due Process Clause nor
any other source of law prohibits absent class members from communicating their

desire to opt out through counsel that they have individually retained. And there is
no case holding that due process (or any other source of law) prohibits a law firm
from opting out more than one of its clients at the same time.

     CenturyLink falls back on the fact that the proposed settlement requires an
individual signature from each class member who wishes to opt out. ECF No. 656
at 10–12. But Piper holds that the opt-out procedures established in a settlement or

preliminary-approval order are irrelevant when a class member opts out to arbitrate

its claims under the FAA. See Piper, 71 F.3d at 304. The statutory rights conferred

by the FAA prevail over any court-approved process for handling opt-out requests,

and neither CenturyLink nor this Court may burden those statutory rights by
requiring Arbitration Claimants to submit an individual signature before exercising

their right to arbitrate. See id. (holding that the district court abused its discretion

and violated the FAA by requiring opt-out requests to wait until formal notice had
been sent to the class under Rule 23(c)(2)). None of the cases that CenturyLink cites

on pages 10–12 of its brief have any bearing on this situation, because the none of

the opt-out requests in those cases were attempting to vindicate the right to arbitrate

that the FAA protects. The only relevant precedent is Piper, which requires courts
to subordinate their opt-out procedures when a class member asserts his rights under

the FAA.




    CenturyLink’s misstatements. See ECF No. 565 at 7; ECF No. 637 at 2–3; ECF
    No. 636 at 5–6.



                                          14
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 19 of 26



     Moreover, even if Piper were not controlling on this issue, additional binding
precedent makes clear that (1) an attorney may opt out his clients from a class action

settlement by submitting a letter signed by the attorney on behalf of his clients, and
(2) this Court retains inherent authority to recognize opt opts that depart from formal
notice requirements. Indeed, the Eight Circuit has held that “whatever the merit of

[a defendant’s] technical objection [to an opt-out] may be, the legal propriety of
attorneys signing their clients’ opt-out requests cannot be impugned.” In re Gen.
Am. Life Ins. Co. Sales Practices Litig., 268 F.3d at 635. Moreover the Eight Circuit

further added that “even if . . . class members violated the [district] court’s order by

failing personally to sign their opt-out requests, . . . the district court acted within its

sound discretion in overlooking the violations in the ‘interests of justice.’’’ Id.

     Even apart from the FAA, the interests of justice plainly support recognizing
Arbitration Claimants’ opt outs. Each Arbitration Claimant has made a fully

informed choice that she does not want to participate in the settlement. Each

Arbitration Claimant has retained counsel and provided them with power of
attorney. Counsel for each Arbitration Claimant has asked the Court for exclusion.

And counsel for the proposed class agrees that counsel for Arbitration Claimants

should be allowed to act on their behalf in this regard. ECF No. 675 at 2–6. The only

reason offered for demanding a signature from Arbitrations Claimants is that their
adversary claims this is necessary to protect Arbitration Claimants. Respectfully,

Arbitration    Claimants’     individually        retained   counsel,   having     recently

communicated with each Arbitration Claimant and having received her specific
instructions, are better positioned to speak to the interests of Arbitration Claimants

than is CenturyLink.




                                             15
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 20 of 26



III.    CenturyLink’s Insistence That Arbitration Claimants Provide Their
        Account Numbers Or Identification Numbers Violates Piper And The
        FAA, And Is Unnecessary To Process An Opt-Out Request
       CenturyLink also claims that the Court must reject Arbitration Claimants’ opt-
out letter because it does not provide the account number or identification number

of each Arbitration Claimant. ECF No. 656 at 13–15.

       CenturyLink claims that Arbitration Claimants must provide this information
because the settlement agreement’s opt-out procedures require the provision of a

CenturyLink account number or an identification number assigned by the settlement

administrator. ECF No. 656 at 1 (“The Court should reject Keller’s Mass Opt Out

because it fails to satisfy the Preliminary Approval Order’s mandatory opt-out

requirements.”); id. at 14 (“Courts regularly reject opt outs that fail to follow the

requirements ordered by the court.”). But CenturyLink’s efforts to bind Arbitration
Claimants to these opt-out procedures conflict with Piper and the FAA. Piper holds

that the FAA requires courts to promptly honor an opt-out request from class

members who assert an immediate right to arbitrate — regardless of whether the opt-
out request comports with procedures established in a settlement agreement or

preliminary-approval order. See Piper, 71 F.3d at 304; see also Parts I–II, supra.

CenturyLink’s attempt to deny Arbitration Claimants an arbitral forum unless they
provide account or identification numbers is a clear violation of the FAA and Piper.

       CenturyLink also makes a pragmatic argument, suggesting that the provision

of an account number (or the provision of a claims-identification number) is needed
to effectively implement the opt-out request. ECF No. 656 at 13–14. But this

argument does not withstand scrutiny. To implement an opt-out request, one needs

only to know the identity of the person who is opting out. And Arbitration Claimants
have provided more than enough information by furnishing their names, addresses,



                                          16
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 21 of 26



phone numbers, and e-mail addresses. There is no need to tie the identity of a person
to any CenturyLink account. All that is needed is a way to identify the person so

that she cannot be bound by the settlement going forward.
     A person who is opting out is not seeking damages or any type of court-ordered
relief from CenturyLink; she is simply trying to extricate herself from a class action.

So there is no need for an account number to determine the “claims” she might have
against CenturyLink. See, e.g., ECF No. 656 at 13 (“CenturyLink and the Settlement
Administrator need this identification information to confirm that a person opting

out is a class member, and to identify the claim being opted out of the settlement.”).

All of her claims — whatever they may be — will be opted out of the settlement. And

there is no need for CenturyLink to “confirm” that the person is a class member,

because she is opting out of the class and not into it. There is also no need for
CenturyLink to concern itself with class members with multiple accounts. See ECF

No. 656 at 13 (“The identifying information for each Keller client in the Mass Opt

Out . . . does not distinguish between multiple accounts for a single class member.”).
All of the individual’s accounts — and all claims associated with those accounts —

will be opted out of the class action.

     CenturyLink raises the prospect that Arbitration Claimants might double dip

by filing claims with the settlement administrator despite opting out of class. See
ECF No. 656 at 13 (“Keller’s clients purportedly participating in the Mass Opt Out

could also be filing claims, knowingly or unknowingly”). But Arbitration Claimants

do not dispute, and hereby stipulate, that if they submit a claim and receive payment
under the settlement, all their claims will be released. To the extent such a Claimant




                                          17
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 22 of 26



attempts later to bring a claim against CenturyLink, they will be subject to a defense
in the same manner as any other class member who participated in the settlement.8

     Moreover, despite CenturyLink’s pleas that it needs account or identification
numbers to identify Arbitration Claimants, CenturyLink’s own papers make clear
that this is normally not true. CenturyLink has repeatedly described the accounts of

Arbitration Claimants and other Keller Lenkner clients when it believes doing so
advances its interests. See, e.g., ECF No. 656 at 17; ECF No. 636 at 9–11; ECF No.
627 at 8–9; ECF No. 512-21; ECF No. 508 at 12. Moreover, Keller Lenkner has

repeatedly urged CenturyLink to identify the names of any parties whose accounts

it cannot identify, so that Keller Lenkner can work with CenturyLink to identify

those accounts. Postman Decl. ¶ 8. But CenturyLink has steadfastly refused to

identify a single Keller Lenkner client whose account it cannot locate. Id. Even if
the Court were to require that an Arbitration Claimant’s identity be matched to a

8. CenturyLink appears to suggest that every Arbitration Claimant’s decision to
   opt out should be called into doubt because 11 Arbitration Claimants have
   submitted claim forms with the settlement administrator. See ECF No. 656 at
   17. This is neither surprising nor pernicious, but simply reflects that, when
   thousands of individuals receive multiple communications from different
   sources, some of them may be confused. The settlement in this case itself
   acknowledges this potential. See ECF No. 469-1 at § 6.2.3 (“if a settlement
   Class Member submits a Claim Form and request for exclusion, the last
   submitted document will control”). But this issue is a direct result of
   CenturyLink violating its arbitration agreement with Arbitration Claimants.
   That agreement promised that CenturyLink would not attempt to resolve
   Arbitration Claimants’ claims in a class action. See Keller Decl., Ex. 1 at 23–
   24; ECF No. 599-1. As the Supreme Court has observed, one of the primary
   reasons for class action wavers is to avoid the complexities that arise from class
   action notices. See AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 349
   (2011) (explaining that class proceedings undermine the benefits of individual
   arbitration because they require procedural formality, including opt-out
   procedures for absent class members).



                                         18
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 23 of 26



CenturyLink account before they can opt out, there would be no basis to deny an
opt-out where CenturyLink has already identified, or with a modicum of good faith

cooperation could easily identify, an opt-out’s account.
     Not only is the account or identification number requirement facially
unnecessary for Arbitration Claimants, but it is also a material obstacle to opting

out. Arbitration Claimants, many of whom no longer hold active accounts with
CenturyLink, should not have to re-review their records for account numbers for
services they may have ended many years ago or try to procure a settlement

administration number that they may not have even received. This is especially true

when CenturyLink has this information for many Arbitration Claimants at its

fingertips and could easily supply it to the Court or Arbitration Claimants. See De

Leon v. Bank of Am., No. 6:09-CV-1251-ORL-28, 2012 WL 2568142, at *21 (M.D.
Fla. Apr. 20, 2012) (denying preliminary approval of a proposed class action

settlement in part because the opt out provision requiring a class member was overly

burdensome where it required class members to search for and submit account
numbers that defendants could access), report and recommendation adopted, No.

6:09-CV-1251-ORL-28, 2012 WL 2543586 (M.D. Fla. July 2, 2012); see also

Galloway v. Kan. City Landsmen, LLC, No. 4:11-1020-CV-W-DGK, 2012 WL

4862833, at *6 (W.D. Mo. Oct. 12, 2012) (finding opt-out provision that required
both emailing and mailing opt-out forms to be “unnecessarily onerous”). And the

undue burden stemming from these requirements was no mistake: CenturyLink

hopes that by erecting this unnecessary barrier it can hinder Arbitration Claimants’
ability to opt out and bind them to settlement release for no compensation. See De

Leon, 2012 WL 2568142, at *21. The Court should not require that Arbitration




                                         19
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 24 of 26



Claimants’ identities be linked to a CenturyLink account when this information is
not necessary to exclude them from the class and, at a minimum, it should not refuse

to recognize opt outs where CenturyLink has already identified or could easily
identify a corresponding account.

IV.    The Proposed Settlement Violates The Rules Enabling Act By Depriving
       Arbitration Claimants Of Their Substantive Right To Arbitrate
       Without Obtaining Their Affirmative Consent
      The right to arbitrate is purely a matter of contract. Contracts create substantive
rights, including the right to control the manner in which other contractual rights

will be changed. And unlike most contractual entitlements, the substantive rights
associated with agreements to arbitrate are guaranteed as a matter of federal law.

See 9 U.S.C. § 1 et seq. Any argument that Rule 23 can be used to alter Arbitration

Claimants’ rights—including by extinguishing their right to arbitrate through mere

silence rather than mutual, written assent—violates the Rules Enabling Act. The

Federal Rules of Civil Procedure are true to their name; they are procedural only.

They may not be used to “abridge, enlarge or modify” a federally protected right.

See 28 U.S.C. § 2072(b) (“Such rules shall not abridge, enlarge or modify any

substantive right.”). If Arbitration Claimants affirmatively consent to a class

settlement that extinguishes their right to arbitrate, then there is no problem under
the Rules Enabling Act because they freely relinquished their substantive federal

rights in exchange for something they value more. But if a class-action settlement

deprives Arbitration Claimants of their right to arbitrate without obtaining their

affirmative consent, then this will effectively rewrite their federally protected

contract, which sets forth the manner by which its provisions can change.




                                           20
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 25 of 26



V.     Arbitration Claimants Are Not Asking The Court To “Amend” Or
       “Reconsider” Its Preliminary-Approval Order
     CenturyLink claims that allowing Arbitration Claimants to opt out would

“effectively” amend the Court’s preliminary-approval order. ECF No. 656 at 21–22.
Not at all. Piper holds that the commands of the FAA and the need to accommodate

a class member’s desire to arbitrate trump the opt-out procedures described in a
settlement agreement or preliminary-approval order. That does not “amend” or
“modify” the preliminary-approval order; it merely recognizes that the order must

yield to a federal statutory command. It is no different from acknowledging that a

state statute must give way to a preemptive federal law. That does not change or
alter the state statute in any way; it simply recognizes that federal law must be given

effect in case of conflict. See Close v. Sotheby’s, Inc., 909 F.3d 1204, 1209–10 (9th

Cir. 2018); Jonathan F. Mitchell, The Writ-of-Erasure Fallacy, 104 VA. L. REV. 933,

953 (2018).

     CenturyLink is equally wrong to say that allowing Arbitration Claimants to opt

out would “open the floodgates to any class member disregarding any of the Order’s
requirements and create chaos in the administration of this settlement.” ECF No.

656 at 22. Arbitration Claimants have relied directly on the clear holding of circuit

authority that authorizes parties to an arbitration agreement to opt out of a class
settlement independently of the Rule 23 process. And far from attempting to

circumvent the Court, Arbitration Claimants have submitted this request to the Court
for its consideration and approval. If the Court applies Piper and recognizes
Arbitration Claimants’ right to opt out in this manner, that in no way will allow

class members to disregard the Court’s orders more broadly.




                                          21
CASE 0:17-md-02795-MJD-KMM Document 690 Filed 04/30/20 Page 26 of 26



                              CONCLUSION
     CenturyLink’s motion to enforce the preliminary approval order should be

denied.

Dated: April 30, 2020                 Respectfully submitted.

                                       /s/ Warren Postman
                                      Warren Postman
                                      Keller Lenkner LLC
                                      1300 I Street, N.W.
                                      Suite 400E
                                      Washington, D.C. 2005
                                      (202) 749-8334 (phone)
                                      wdp@kellerlenkner.com

                                      Ashley C. Keller
                                      Keller Lenkner LLC
                                      150 N. Riverside Plaza, Suite 4270
                                      Chicago, Illinois 60606
                                      (312) 741-5220 (phone)
                                      (312) 971-3502 (fax)
                                      ack@kellerlenkner.com

                                      Jared D. Shepherd
                                      Hoff Barry, P.A.
                                      100 Prairie Center Drive, Suite 200
                                      Eden Prairie, Minnesota 55344
                                      (952) 941-9220 (phone)
                                      (952) 941-7968 (fax)
                                      jshepherd@hoffbarry.com

                                      Counsel for Proposed Intervenors and
                                      Movants Keisha Covington, Daniel
                                      Sokey, Tiffany Van Riper, James
                                      Watkins, Jaclyn Finafrock, and Kelly
                                      Johnson




                                     22
